     

Exhibit 10.1



SEPARATION AND DISTRIBUTION AGREEMENT

THIS SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”) is entered into as
of November 14, 2007, between Integrated BioPharma, Inc., a Delaware corporation
(“INB”), and InB:Biotechnologies, Inc., a New Jersey corporation (“Biotech”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in Article 6 hereof.

RECITALS

WHEREAS, INB currently owns a majority of the issued and outstanding common
stock of Biotech;

WHEREAS, Biotech is engaged in the specialty pharmaceutical business and related
businesses as described in the Information Statement that is an exhibit to the
Form 10 to be filed by Biotech with the Securities and Exchange Commission (the
“Biotech Business”);

WHEREAS, the Boards of Director of INB has determined that it would be
appropriate and desirable for INB to distribute, pro rata, to the holders of its
common stock, all of the shares of Biotech common stock owned by INB (the
“Distribution”);

WHEREAS, subsequent to the Distribution, and as provided for in this Agreement,
Biotech will be an independent public company (the “Separation”); and

WHEREAS, INB and Biotech intend that the Separation and the Distribution will
qualify as a tax-free reorganization under Section 355 of the Internal Revenue
Code of 1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

1.     SEPARATION

1.1.     Distribution Date. Unless otherwise provided in this Agreement, or in
any agreement to be executed in connection with this Agreement, the effective
time and date of the Distribution, and each undertaking or agreement in
connection therewith shall be such date as may be fixed by the Board of
Directors of INB following satisfaction of the conditions to the Distribution
set forth in Section 3.9 (the “Distribution Date”).


1

--------------------------------------------------------------------------------





1.2.     Closing of Transactions. Unless otherwise provided herein, the closing
of the transactions contemplated in Article 2 shall occur on the Distribution
Date. Executed copies of each of the Ancillary Agreements and any other
agreements or documents executed in connection with the transaction contemplated
hereby, or thereby, shall be held in escrow by Greenberg Traurig, LLP (the
“Escrow Agent”) for delivery as provided in Section 1.3.

1.3.     Exchange of Secretary’s Certificates. Upon receipt of a certificate of
the Secretary or an Assistant Secretary of INB in form satisfactory to the
Escrow Agent, the Escrow Agent shall deliver to Biotech on behalf of INB all of
the items required to be delivered by INB hereunder pursuant to Section 2.1 and
each such item shall be deemed to be delivered to Biotech as of the Distribution
Date upon delivery of such certificate. Upon receipt of a certificate of the
Secretary or an Assistant Secretary of Biotech in form satisfactory to the
Escrow Agent, the Escrow Agent shall deliver to INB on behalf of Biotech all of
the items required to be delivered by Biotech pursuant to Section 2.2 hereunder
and each such item shall be deemed to be delivered to INB as of the Distribution
Date upon receipt of such certificate.  

2.     DOCUMENTS TO BE DELIVERED ON THE DISTRIBUTION DATE  

2.1.     Documents to Be Delivered by INB. On the Distribution Date or such
other date as may be established by the board of directors of INB, or as
otherwise agreed by the parties, INB will deliver to Biotech all of the
following items and agreements, in each case in form and substance customary for
a transaction structured like the Distribution and as mutually agreed upon by
INB and Biotech (collectively, together with all agreements and documents
contemplated by such agreements, the “Ancillary Agreements”):

(a)     A duly executed Tax Sharing Agreement, in the form attached hereto as
Exhibit 1;

(b)     A duly executed Transitional Services Agreement, in the form attached
hereto as Exhibit 2;

(c)     A duly executed Confidentiality and Nondisclosure Agreement, in the form
attached hereto as Exhibit 3;

(d)     A duly executed Indemnification and Insurance Matters Agreement, in the
form attached hereto as Exhibit 4;

(e)     Such other agreements, documents or instruments as the parties may agree
are necessary or desirable in order to achieve the purposes hereof.


2

--------------------------------------------------------------------------------





2.2.     Documents to Be Delivered by Biotech. As of the Distribution
Date, Biotech will deliver to INB each of the Ancillary Agreements.

3.     THE DISTRIBUTION

3.1.     Delivery of Shares for Distribution. On or prior to the Distribution
Date, INB will deliver to the distribution agent for the Distribution (the
“Distribution Agent”) and the INB transfer agent, a single stock certificate,
endorsed by INB, representing all of the outstanding shares of common stock of
Biotech then owned by INB. The shares of Biotech common stock represented by
said certificate shall be the shares distributed to the stockholders of INB,
pursuant to the Distribution. INB shall cause the Distribution Agent to
distribute on the Distribution Date the appropriate number of such shares of
common stock of Biotech to each shareholder of INB as of the record date of the
Distribution to be set by INB, or the designated transferee or transferees of
such shareholder. 

3.2.     Shares Received. Subject to Sections 4.4 and 4.5, each holder of common
stock of INB on the Record Date (or such holder’s designated transferee or
transferees) will be entitled to receive in the Distribution a number of shares
of common stock of Biotech equal to the number of shares of common stock of INB
held by such holder on the Record Date. The amount of shares issued and
outstanding to the individual shareholders of Biotech holding such shares prior
to the Distribution Date shall not be increased or reduced by the Distribution.

3.3.     Obligation to Provide Information. Biotech and INB, as the case may be,
will provide to the Distribution Agent all share certificates and any
information required in order to complete the Distribution on the basis
specified above.

3.4.     Information Statement. Prior to the Distribution Date, INB and Biotech
shall prepare and mail, to the holders of common stock of INB such information
concerning Biotech and the Distribution and such other matters as INB shall
reasonably determine are necessary and as may be required by law. INB and
Biotech will prepare, and Biotech will, to the extent required under applicable
law, file with the Securities and Exchange Commission any such documentation
that INB and Biotech determine is necessary or desirable to effectuate the
Distribution, and INB and Biotech shall each use its reasonable commercial
efforts to obtain all necessary approvals from the Commission with respect
thereto as soon as practicable.

3.5.     Blue Sky. INB and Biotech shall take all such actions as may be
necessary or appropriate under the securities or blue sky laws of the United
States (and any comparable laws under any foreign jurisdiction) in
connection with the Distribution.


3

--------------------------------------------------------------------------------





3.6.     Nasdaq Listing. Biotech shall prepare and file, and shall use
its reasonable commercial efforts to have approved, an application for the
additional listing of the common stock of Biotech to be distributed in
the Distribution on the Nasdaq Capital Market, or such other national stock
exchange as determined by Biotech’s Board of Directors, subject to official
notice of distribution.

3.7.     Conditions. INB and Biotech shall take all reasonable steps necessary
and appropriate to cause the conditions set forth in Section 3.9 to be satisfied
and to effect the Distribution on the Distribution Date. 

3.8.     Sole Discretion of INB. INB agrees to use commercially reasonable
efforts to complete the Distribution on or before February 1, 2008. INB shall,
in its sole and absolute discretion, determine the date of the consummation of
the Distribution and all terms of the Distribution, including, without
limitation, the form, structure and terms of any transaction(s)
and/or offering(s) to effect the Distribution and the timing of and conditions
to the consummation of the Distribution. In addition, INB may at any time and
from time to time until the completion of the Distribution, modify or change the
terms of the Distribution, including, without limitation, by accelerating or
delaying the timing of the consummation of all or part of the Distribution.
Biotech shall cooperate with INB in all respects to accomplish the Distribution
and shall, at INB’s direction, promptly take any and all actions necessary or
desirable to effect the Distribution. INB shall select any financial printer,
distribution agent and outside counsel for INB; provided, however, that nothing
herein shall prohibit Biotech from engaging (at its own expense) its own
financial, legal, accounting and other advisors in connection with the
Distribution.

3.9.     Conditions Precedent to Distribution. The following are conditions that
must take place prior to the consummation of the Distribution. The conditions
are for the sole benefit of INB and shall not give rise to or create any duty on
the part of INB or the INB Board of Directors to waive or not waive any such
condition.

(a)     Form 10. The Form 10 to be filed by Biotech shall be effective under the
Exchange Act, with no stop order in effect with respect thereto.

(b)      Tax Opinion. INB shall have obtained an opinion letter from Greenberg
Traurig, LLP in form and substance satisfactory to INB (in its sole discretion),
and such letter shall remain in effect as of the Distribution Date, to the
effect that the distribution by INB of all of its Biotech stock to the
stockholders of INB should qualify as a tax free transaction under Section 355
of the Code.


4

--------------------------------------------------------------------------------





(c)     Government Approvals. Any material governmental approvals and consents
necessary to consummate the Distribution, including without limit a declaration
by the SEC of the effectiveness of the registration of the Biotech common stock
on Form 10, shall have been obtained and be in full force and effect.

(d)     Listing of Biotech Stock. Biotech shall have received the approval by
Nasdaq or a national stock exchange for the listing of the Biotech common stock
on the Nasdaq Capital Market, or national stock exchange.

(e)     No Legal Restraints. No order, injunction or decree issued by any court
or agency of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Distribution shall be in effect and no other
event outside the control of INB shall have occurred or failed to occur that
prevents the consummation of the Distribution.

(f)     No Material Adverse Effect. No events or developments other than the
Distribution itself shall have occurred subsequent to the Record Date that, in
the judgment of the Board of Directors of INB, would result in the Distribution
having a material adverse effect on INB or on the stockholders of INB.

(g)     Ancillary Agreements. Each Ancillary Agreement shall be duly executed
and delivered and be in full force and effect.

(h)     Conversion of Debt to Equity. Simultaneous with the Distribution,
Biotech shall have converted a portion of the debt owed to INB into equity of
Biotech, such that INB shall hold shares of Common Stock of Biotech representing
6% of the issued and outstanding shares of Biotech Common Stock subsequent to
the distribution.

4.     COVENANTS AND OTHER MATTERS

4.1.     Required Consent. To preserve the tax free character of the
Distribution, for the two years immediately following the effective date of the
Distribution Date, Biotech may not issue any additional shares of its common
stock in excess of the shares issued with respect to the Distribution, nor enter
into any agreement, arrangement or understanding with any Person that
contemplates a transaction, which would, singly or in combination with any other
issuance or transaction, result in a change in 50% or more of the direct or
indirect ownership of the Biotech common stock from said ownership as
constituted on the Distribution Date. If the Biotech Board of Directors, by a
written vote or unanimous consent, determine that such issuance or transaction
is in the best interest of the Biotech shareholders, the Chairman of Biotech may
submit a request for the consent of the INB Board to effect such issuance or
enter into such transaction. Such request shall be in writing, addressed to the
Chairman of the INB Board of Directors, setting forth the details of the
proposed issuance or transaction, the benefits accruing to the Biotech
shareholders in connection therewith, and such assurances and security regarding
the possible tax


5

--------------------------------------------------------------------------------



liability that could be engendered by the proposed issuance or transaction. The
INB Board may, in its sole and absolute discretion, by resolution at a meeting
duly called and held or by unanimous written consent, consent to or elect to
withhold their consent to such proposed issuance or transaction. The requirement
under this Section 4.1 to obtain the consent of the INB Board to any proposed
issuance or transaction shall cease on the second anniversary of the
Distribution, and shall thereafter be of no further force or effect.

4.2.     Other Agreements. INB and Biotech agree to execute or cause to be
executed by the appropriate parties and deliver, as appropriate, such
other agreements, instruments and other documents as may be necessary or
desirable in order to effect the purposes of this Agreement and the Ancillary
Agreements.

4.3.     Additional Transitional Services Agreements. INB and Biotech will enter
into the Transitional Services Agreement covering the provision of various
transitional services by INB for Biotech, including SEC reporting, internal
auditing and financial, accounting, legal, real estate and such other services
Biotech may wish to obtain from INB. Such services will generally be provided
for a fee that will be approximately equal to the direct costs and indirect
costs of providing such services plus five percent (5.0%). The transitional
services agreement will generally provide for a term of three years, or less.

4.4.     Agreement for Exchange of Information.

(a)     Generally. Each of INB and Biotech agrees to provide, or cause to be
provided, to each other, at any time before or after the Distribution Date, as
soon as reasonably practicable after written request therefor, any Information
in the possession or under the control of such party that the requesting party
reasonably needs (i) to comply with reporting, disclosure, filing or other
requirements imposed on the requesting party (including under applicable
securities laws) by a Governmental Authority having jurisdiction over the
requesting party, (ii) for use in any other judicial, regulatory, administrative
or other proceeding or in order to satisfy audit, accounting, claims,
regulatory, litigation or other similar requirements, (iii) to comply with its
obligations under this Agreement or any Ancillary Agreement or (iv) in
connection with the ongoing businesses of INB or Biotech, as the case may be;
provided, however, that in the event that any party determines that any such
provision of Information could be commercially detrimental, violate any law or
agreement, or waive any attorney-client privilege, the parties shall take all
reasonable measures to permit the compliance with such obligations in a manner
that avoids any such harm or consequence.


6

--------------------------------------------------------------------------------





(b)     Internal Accounting Controls; Financial Information. After the
Distribution Date, (i) each party shall maintain in effect at its own cost and
expense adequate systems and controls for its business to the extent necessary
to enable the other party to satisfy its reporting, accounting, audit and other
obligations, and (ii) each party shall provide, or cause to be provided, to the
other party and its Subsidiaries in such form as such requesting party shall
request, at no charge to the requesting party, all financial and other data and
information as the requesting party determines necessary or advisable in order
to prepare its financial statements and reports or filings with any
Governmental Authority.

(c)     Ownership of Information. Any Information owned by a party that is
provided to a requesting party pursuant to this Section 4.4 shall be deemed to
remain the property of the providing party. Unless specifically set
forth herein, nothing contained in this Agreement shall be construed as granting
or conferring rights of license or otherwise in any such Information.

(d)     Record Retention. To facilitate the possible exchange of Information
pursuant to this Section 4.4 and other provisions of this Agreement after the
Distribution Date, each party agrees to use its reasonable commercial efforts to
retain all Information in its respective possession or control on the
Distribution Date substantially in accordance with the policies of INB as in
effect on the Distribution Date. However, except as set forth in the Tax Sharing
Agreement, at any time after the Distribution Date, each party may amend its
respective record retention policies at such party’s discretion; provided,
however, that if a party desires to effect the amendment within three (3) years
after the Distribution Date, the amending party must give thirty (30) days prior
written notice of such change in the policy to the other party to
this Agreement. No party will destroy, or permit any of its Subsidiaries to
destroy, any Information that exists on the Distribution Date (other than
Information that is permitted to be destroyed under the current record retention
policies of INB) and that falls under the categories listed in Section 4.4(a),
without first using its reasonable commercial efforts to notify the other party
of the proposed destruction and giving the other party the opportunity to take
possession of such Information prior to such destruction.

(e)     Limitation of Liability. No party shall have any liability to any other
party in the event that any Information exchanged or provided pursuant to this
Section 4.4 is found to be inaccurate, in the absence of gross negligence or
willful misconduct by the party providing such Information. No party shall have
any liability to any other party if any Information is destroyed or lost after
reasonable commercial efforts by such party to comply with the provisions of
Section 4.4(d).

(f)     Other Agreements Providing for Exchange of Information. The rights and
obligations granted under this Section 4.4 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in this Agreement and any
Ancillary Agreement.


7

--------------------------------------------------------------------------------





(g)     Production of Witnesses; Records; Cooperation. After the Distribution
Date, except in the case of a legal or other proceeding by one party against
another party (which shall be governed by such discovery rules as may be
applicable under Section 4.9 or otherwise), each party hereto shall use its
reasonable commercial efforts to make available to each other party, upon
written request, the former, current and future directors, officers, employees,
other personnel and agents of such party as witnesses and any books, records or
other documents within its control or which it otherwise has the ability to make
available, to the extent that any such person (giving consideration to business
demands of such directors, officers, employees, other personnel and agents) or
books, records or other documents may reasonably be required in connection with
any legal, administrative or other proceeding in which the requesting party may
from time to time be involved, regardless of whether such legal, administrative
or other proceeding is a matter with respect to which indemnification may be
sought hereunder. The requesting party shall bear all costs and expenses in
connection therewith.

4.5.     Auditors and Audits; Annual and Quarterly Statements and Accounting.
Each party agrees that, for so long as INB under generally accepted accounting
principles to consolidate Biotech’s results of operations and financial position
within INB’s financial statements:

(a)     Selection of Auditors. Biotech shall not select a different firm of
independent certified public accountants that is used by INB to serve as its
(and its Subsidiaries’) independent auditors (“Biotech’s Auditors”) for purposes
of providing an opinion on its consolidated financial statements without INB’s
prior written consent (which shall not be unreasonably withheld, delayed or
conditioned).

(b)     Date of Auditors’ Opinion and Quarterly Reviews. Biotech shall use its
reasonable commercial efforts to enable the Biotech Auditors to complete their
audit such that they will date their opinion on Biotech’s audited annual
financial statements on the same date that INB’s independent auditors (“INB’s
Auditors”) date their opinion on INB’s audited annual financial statement, and
to enable INB to meet its timetable for the printing, filing and public
dissemination of INB’s annual financial statements for so long as INB is a
publicly traded company. Biotech shall use its reasonable commercial efforts to
enable the Biotech Auditors to complete their quarterly review procedures such
that they will provide clearance on Biotech’s quarterly financial statements on
the same date that INB’s Auditors provide clearance on INB’s quarterly financial
statements.


8

--------------------------------------------------------------------------------





(c)     Annual and Quarterly Financial Statements. Biotech shall provide to INB
on a timely basis all Information that INB reasonably requires to meet its
schedule for the preparation, printing, filing, and public dissemination of
INB’s annual and quarterly financial statements for so long as INB is a publicly
traded company. Without limiting the generality of the foregoing, Biotech will
provide all required financial Information with respect to Biotech and its
Subsidiaries to Biotech’s Auditors in a sufficient and reasonable time and in
sufficient detail to permit Biotech’s Auditors to take all steps and perform all
reviews necessary to provide sufficient assistance to INB’s Auditors with
respect to financial Information to be included or contained in INB’s annual and
quarterly financial statements. Similarly, INB shall provide to Biotech on a
timely basis all financial Information that Biotech reasonably requires to meet
its schedule for the preparation, printing, filing, and public dissemination of
Biotech’s annual and quarterly financial statements. Without limiting the
generality of the foregoing, INB will provide all required financial Information
with respect to INB and its Subsidiaries to INB’s Auditors in a sufficient and
reasonable time and in sufficient detail to permit INB’s Auditors to take all
steps and perform all reviews necessary to provide sufficient assistance to
Biotech’s Auditors with respect to Information to be included or contained in
Biotech’s annual and quarterly financial statements.

(d)     Identity of Personnel Performing the Annual Audit and Quarterly Reviews.
Biotech shall authorize Biotech’s Auditors to make available to INB’s Auditors
both the personnel who performed or will perform the annual audits and quarterly
reviews of Biotech and work papers related to the annual audits and quarterly
reviews of Biotech, in all cases within a reasonable time prior to Biotech’s
Auditors’ opinion date, so that INB’s Auditors are able to perform the
procedures they consider necessary to take responsibility for the work of
Biotech’s Auditors as it relates to INB’s Auditors’ report on INB’s financial
statements, all within sufficient time to enable INB to meet its timetable for
the printing, filing and public dissemination of INB’s annual and quarterly
statements. Similarly, INB shall authorize INB’s Auditors to make available to
Biotech’s Auditors both the personnel who performed or will perform the
annual audits and quarterly reviews of INB and work papers related to the annual
audits and quarterly reviews of INB, in all cases within a reasonable time prior
to INB’s Auditors’ opinion date, so that Biotech’s Auditors are able to perform
the procedures they consider necessary to take responsibility for the work of
INB’s Auditors as it relates to Biotech’s Auditors’ report on Biotech’s
statements, all within sufficient time to enable Biotech to meet its timetable
for the printing, filing and public dissemination of Biotech’s annual and
quarterly financial statements.


9

--------------------------------------------------------------------------------





(e)     Access to Books and Records. Biotech shall provide INB’s internal
auditors and their designees access to Biotech’s and its Subsidiaries’ books and
records so that INB may conduct reasonable audits relating to the financial
statements provided by Biotech pursuant hereto as well as to the internal
accounting controls and operations of Biotech and its Subsidiaries. Similarly,
INB shall provide Biotech’s internal auditors and their designees access to
INB’s and its Subsidiaries’ books and records so that Biotech may conduct
reasonable audits relating to the financial statements provided by INB pursuant
hereto as well as to the internal accounting controls and operations of INB and
its Subsidiaries

(f)     Notice of Change in Accounting Principles. Biotech shall give INB as
much prior notice as reasonably practical of any proposed determination of, or
any significant changes in, its accounting estimates or accounting principles
from those in effect on the Distribution Date. Biotech will consult with INB
and, if requested by INB, Biotech will consult with INB’s Auditors with respect
thereto. INB shall give Biotech as much prior notice as reasonably practical of
any proposed determination of, or any significant changes in, its accounting
estimates or accounting principles from those in effect on the Distribution
Date.

(g)     Conflict with Third-Party Agreements. Nothing in Sections 4.4 and 4.5
shall require Biotech to violate any agreement with any third party regarding
the confidentiality of confidential and proprietary information relating to that
third party or its business; provided, however, that in the event that Biotech
is required under Sections 4.4 and 4.5 to disclose any such Information, Biotech
shall use all commercially reasonable efforts to seek to obtain such third
party’s consent to the disclosure of such information.

4.6.     Consistency with Past Practices. At all times, INB and Biotech will
conduct the Biotech Business before the Distribution Date in the ordinary
course, consistent with past practices.

4.7.     Payment of Expenses. Except as otherwise provided in this Agreement,
the Ancillary Agreements or any other agreement between the parties relating to
the Distribution, all costs and expenses of the parties hereto in connection
with the Distribution shall be borne and paid by INB. Biotech and INB shall each
be responsible for their own internal fees, costs and expenses incurred in
connection with the Distribution.

4.8.     Governmental Approvals. To the extent that the Distribution requires
any Governmental Approvals, the parties will use their reasonable commercial
efforts to obtain any such Governmental Approvals.


10

--------------------------------------------------------------------------------





4.9.     Dispute Resolution

(a)     Mediation. With respect to any dispute, claim or controversy between the
parties arising out of or relating to this Agreement or any Ancillary Agreement,
the parties agree that they will attempt in good faith to resolve the matter
through negotiation. Upon mutual agreement of the parties, the matter may be
submitted to any mutually agreed-upon mediation service for mediation. Mediation
shall be commenced by providing to the mediation service a joint, written
request for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with the mediation service and with one
another in selecting a neutral mediator and in scheduling the mediation
proceedings. The parties covenant that they will use commercially reasonable
efforts in participating in the mediation. The parties agree that the mediator’s
fees and expenses and the costs incidental to the mediation will be shared
equally between the parties. The parties further agree that all offers,
promises, conduct and statements, whether oral or written, made in the course of
the mediation by any of the parties, their agents, employees, experts and
attorneys, and by the mediator and any employees of the mediation service, are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any litigation or other proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation. Either party may commence an arbitration proceeding in accordance
with Section 4.9(b) with respect to the matter submitted to mediation at any
time after the completion of the initial mediation session, or ninety (90) days
after the date of filing the written request for mediation, whichever occurs
first.

(b)     Arbitration. Upon the prior written notice provided by Biotech or INB to
the other party pursuant to Section 4.9(a), any claim arising out of or related
to this Agreement or any Ancillary Agreement, or the default hereof or thereof,
which has not been resolved by mediation shall be settled by arbitration, which
shall be conducted at New York, NY in accordance with the rules of the American
Arbitration Association then in effect, as modified or supplemented herein, or
as the parties mutually agree otherwise. Notwithstanding the rules of the
arbitral body, the Parties agree (a) that any arbitration shall be presided over
by a neutral arbitrator who shall have been admitted to the practice of law, and
be in good standing or on retirement status in any one of the fifty United
States, (b) that the arbitrator shall base his/her decision on the facts as
presented into evidence, and in accordance with the laws of the jurisdiction
chosen by the parties under this Agreement (or if no jurisdiction is expressly
chosen, the laws of the jurisdiction in which the arbitration hearing shall be
conducted), (c) that the arbitrator shall prepare a written memorandum of
decision setting forth the findings of fact and conclusions of law, and (d) in
the course of performing his/her duties hereunder and in rendering his/her
decision, the arbitrator shall have no power or authority to add to, delete
from, or otherwise modify this Agreement, any Ancillary Agreement, or any term,
condition, covenant, representation, warranty, or provision contained herein or
therein. The decision of the arbitrator


11

--------------------------------------------------------------------------------





shall be final, and judgment may be entered upon it in accordance with the
applicable law in any court having jurisdiction. Any claim for relief made
pursuant to this Agreement shall be made within one (1) year from the date upon
which the party claiming relief knew or should have known of the cause of action
constituting such claim. The arbitrator or arbitrators may award monetary
damages to the prevailing party only for actual damages, but may not award
punitive, consequential, special or incidental damages as between the parties.
Notwithstanding the above, punitive, consequential special or incidental damages
may be awarded if such damages are payable to a third party.

5.     MISCELLANEOUS

5.1.     Limitation of Liability. In no event shall INB, its subsidiaries, and
any of their respective officers, directors, employees or agents, or Biotech,
its subsidiaries, and any of their respective officers, directors, employees or
agents be liable to any other member of INB or Biotech for any special,
consequential, indirect, incidental or punitive damages or lost profits, however
caused and on any theory of liability (including negligence) arising in any way
out of this agreement, whether or not such party has been advised of the
possibility of such damages; provided, however, that the foregoing limitations
shall not limit each party’s indemnification obligations for liabilities as set
forth in the Indemnification and Insurance Matters Agreement.

5.2.     Entire Agreement. This Agreement, the Ancillary Agreements and the
Exhibits and Schedules referenced or attached hereto and thereto, constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof and thereof.

5.3.     Governing Law. This Agreement shall be construed in accordance with and
all Disputes hereunder shall be governed by the laws of the State of Delaware,
excluding its conflict of law rules.

5.4.     Termination. This Agreement and all Ancillary Agreements may be
terminated and the Distribution abandoned at any time prior to the Distribution
Date by and in the sole discretion of INB without the approval of Biotech. In
the event of termination pursuant to this Section 5.4, no party shall have any
liability of any kind to the other party.


12

--------------------------------------------------------------------------------





5.5.     Notices. Notices, offers, requests or other communications required or
permitted to be given by either party pursuant to the terms of this Agreement
shall be given in writing to the respective parties to the following addresses:

if to INB :

Integrated BioPharma, Inc.
225 Long Avenue
Hillside, New Jersey 07205

Attention: President



if to Biotech:

InB:Biotechnologies, Inc.

9 Innovation Way, Suite 100

Newark, Delaware 19711

Attention: President



or to such other address as the party to whom notice is given may have
previously furnished to the other in writing as provided herein. Any notice
involving non-performance, termination, or renewal shall be sent by
hand delivery, recognized overnight courier or, within the United States, may
also be sent via certified mail, return receipt requested. All other notices may
also be sent by fax, confirmed by first class mail. All notices shall be deemed
to have been given and received on the earlier of actual delivery or three (3)
days from the date of postmark.

5.6.     Counterparts. This Agreement, including the Ancillary Agreements and
the Exhibits and Schedules thereto and the other documents referred to herein or
therein, may be executed in counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same agreement.

5.7.     Binding Effect; Assignment. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. This Agreement may
be enforced separately by INB and Biotech. Neither party may assign this
Agreement or any rights or obligations hereunder, without the prior written
consent of the other party, and any such assignment shall be void; provided,
however, either party may assign this Agreement to a successor entity in
conjunction with such party’s reincorporation.


13

--------------------------------------------------------------------------------





5.8.     Severability. If any term or other provision of this Agreement or the
Exhibits or Schedules attached hereto is determined by a court, administrative
agency or arbitrator to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.

5.9.     Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of either party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right. All rights and remedies existing under this
Agreement or the Exhibits or Schedules attached hereto are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

5.10.     Amendment. No change or amendment will be made to this Agreement or
the Exhibits or Schedules attached hereto except by an instrument in writing
signed on behalf of each of the parties to such agreement.

5.11.     Authority. Each of the parties hereto represents to the other that (a)
it has the corporate or other requisite power and authority to execute, deliver
and perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

5.12.     Interpretation. The headings contained in this Agreement, in any
Exhibit or Schedule hereto and in the table of contents to this Agreement are
for reference purposes only and shall not affect in any way the meaning
or interpretation of this Agreement. Any capitalized term used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning assigned to
such term in this Agreement. When a reference is made in this Agreement to an
Article or a Section, Exhibit or Schedule, such reference shall be to an Article
or Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.


14

--------------------------------------------------------------------------------





5.13.     Conflicting Agreements. In the event of conflict between this
Agreement and any Ancillary Agreement or other agreement executed in connection
herewith, the provisions of such other agreement shall prevail.

5.14     Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person; provided, however, that any investor acquiring shares of Common
Stock of Biotech prior to the Distribution Date shall be an intended beneficiary
of this Agreement.

6.     DEFINITIONS

6.1.     Biotech. “Biotech” means Biotech, each subsidiary of Biotech as of the
date of this Agreement and as of the Distribution Date, and any time thereafter
the Distribution Date, and each Person that becomes a Subsidiary of Biotech
after the Distribution Date.

6.2.     Biotech’s Auditors. “Biotech’s Auditors” means Biotech’s independent
certified public accountants.

6.3.     Distribution Date. “Distribution Date” has the meaning set forth in the
Section 1.1 hereof.

6.4.     Governmental Approvals. “Governmental Approvals” means any notices,
reports or other filings to be made, or any consents, registrations, approvals,
permits or authorizations to be obtained from, any Governmental Authority.

6.5.     Governmental Authority. “Governmental Authority” shall mean any
federal, state, local, foreign or international court, government, department,
commission, board, bureau, agency, official or other regulatory, administrative
or governmental authority.

6.6.     INB. “INB” means INB, each subsidiary of INB (other than Biotech) as of
the date of this Agreement and from and after the Distribution Date, and each
Person that becomes a Subsidiary of INB after the Distribution Date.

6.7     INB’s Auditors. “INB’s Auditors” means INB’s independent certified
public accountants.


15

--------------------------------------------------------------------------------





6.8.     Information. “Information” means information, whether or not patentable
or copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

6.9.     Person. “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

6.10.     Record Date. “Record Date” means the record date for the Distribution
to be set by the INB Board of Directors.

6.11.     Subsidiary. “Subsidiary” of any Person means a corporation or other
business organization whether incorporated or unincorporated of which at least a
majority of the securities or interests having by the terms thereof ordinary
voting power to elect at least a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; provided, however, that no Person that is not directly or
indirectly wholly-owned by any other Person shall be a Subsidiary of such other
Person unless such other Person controls, or has the right, power or ability to
control, that Person.


16

--------------------------------------------------------------------------------



WHEREFORE, the parties have signed this Separation and Distribution Agreement
effective as of the date first set forth above.



INTEGRATED BIOPHARMA, INC.



By: /s/ E. Gerald Kay

Name: E. Gerald Kay

Title: Chief Executive Officer



INB:BIOTECHNOLOGIES, INC.



By: /s/ Robert Kay

Name: Robert Kay

Title: Executive Chairman


17